Exhibit 10.1

FORM OF

RESTRICTED STOCK UNIT AWARD

[Recipient Name]

On [            ], 201     (the “Grant Date”), Leggett & Platt, Incorporated,
(the “Company”) granted you a Restricted Stock Unit Award (“RSUs” or the
“Award”), subject to the following terms.

 

1. Grant. The Company granted you [            ] Restricted Stock Units on the
Grant Date.

2. Vesting and Issuance. Except as provided in Section 3, the Award will vest
25% on the Grant Date and in 25% increments on the first, second and third
anniversaries of the Grant Date (the “Vesting Dates”), provided that you remain
an employee of the Company on the applicable Vesting Date. On each Vesting Date,
you will be issued one share of the Company’s common stock for each vested RSU.
Acceleration of vesting under Section 3 will not accelerate the issuance date.

3. Termination of Employment. Notwithstanding Section 2, if the Company
terminates your employment without Cause before a Vesting Date, or you terminate
your employment for Good Reason before a Vesting Date and within one year after
a Change in Control, the Award will immediately become 100% vested.

 

  a. “Cause” shall have the meaning set forth in the Employment Agreement
between you and the Company.

 

  b. “Good Reason” shall have the meaning set forth in the Severance Benefit
Agreement between you and the Company.

 

  c. “Change in Control” shall have the meaning set forth in the Flexible Stock
Plan.

4. Transferability. The Award may not be transferred, assigned, pledged or
otherwise encumbered until the underlying shares have been issued.

5. No Rights as Shareholder. You will not have the rights of a shareholder with
respect to this Award until the underlying shares have been issued. You will not
have the right to vote the shares or receive any dividends that may be paid on
the underlying shares prior to issuance.

6. Withholding. You will recognize taxable income equal to the fair market value
of the shares on each Vesting Date. This amount is subject to ordinary income
tax and payroll tax. The Company may withhold from the shares issued any amount
required to satisfy applicable tax laws (at the Company’s required withholding
rate). The Company, at its discretion, may allow you to pay the taxes in cash if
you make suitable arrangements with the Company prior to each Vesting Date.

The income and tax withholding generated by the issuance of shares to you will
be reported on



--------------------------------------------------------------------------------

your W-2. If your personal income tax rate is higher than the Company’s minimum
required withholding rate, you will owe additional tax on the issuance. After
payment of the ordinary income tax, your shares will have a tax basis equal to
the closing price of L&P stock on the Vesting Date.

7. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

8. Section 409A. Notwithstanding anything contained in the these terms and
conditions, it is intended that the Award will at all times meet the
requirements of Section 409A and any regulations or other guidance issued
thereunder, and that the provisions of the Award will be interpreted to meet
such requirements.

To the extent permitted by Section 409A, the Committee retains the right to
delay a distribution of this Award if the distribution would violate securities
laws or otherwise result in material harm to the Company.

9. Plan Controls; Committee. This Award is subject to all terms, provisions and
definitions of the Company’s Flexible Stock Plan (the “Plan”), which is
incorporated by reference. In the event of any conflict, the Plan will control
over this Award. Upon request, a copy of the Plan will be furnished to you. The
Plan is administered by a committee of non-employee directors or their designees
(the “Committee”). The Committee’s decisions and interpretations with regard to
this Award will be binding and conclusive.

10. Governing Law. This Award is entered into and accepted in Carthage,
Missouri. The Award will be governed by Missouri law, excluding any conflicts or
choice of law provision that might otherwise refer construction or
interpretation of the Award to the substantive law of another jurisdiction.

 

2